Citation Nr: 0126260	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
reopen a claim for service connection for myositis of the 
neck.

2.  Whether new and material evidence has been submitted 
reopen a claim for service connection for 
obesity/pluriglandular syndrome.  

3. Whether new and material evidence has been submitted 
reopen a claim for service connection for depression and 
organic brain syndrome.

4. Whether new and material evidence has been submitted 
reopen a claim for service connection for a 
pulmonary/respiratory disorder.

5.  Whether new and material evidence has been submitted 
reopen a claim for service connection for adhesive 
capsulitis of the shoulders.

6. Whether new and material evidence has been submitted 
reopen a claim for service connection for nosebleeds.

7. Whether new and material evidence has been submitted 
reopen a claim for service connection for abnormal body 
temperature (claimed as low-grade fevers).

8. Whether new and material evidence has been submitted 
reopen a claim for service connection for fatigue.

9. Whether new and material evidence has been submitted 
reopen a claim for service connection for skin sores.

10.  Whether new and material 
evidence has been submitted reopen a claim for service 
connection for bleeding gums.

11.  Whether new and material 
evidence has been submitted reopen a claim for service 
connection for disabilities of the hips, elbows and knees.

12.  Whether new and material 
evidence has been submitted reopen a claim for service 
connection for a gastrointestinal disorder.

13.  Whether new and material 
evidence has been submitted reopen a claim for service 
connection for lightheadedness and dizziness.

14.  Entitlement to service 
connection for as sore neck, claimed as chronic disability 
due to undiagnosed illness.

15. :Entitlement to service 
connection for weight gain, claimed as chronic disability 
due to undiagnosed illness.

16.  Entitlement to service 
connection for memory loss, claimed as chronic disability 
due to undiagnosed illness.

17. Entitlement to service 
connection for shortness of breath, claimed as chronic 
disability due to undiagnosed illness.

18. Entitlement to service 
connection for pain in both shoulders, claimed as chronic 
disability due to undiagnosed illness.  

19. Entitlement to service 
connection for nosebleeds, claimed as chronic disability 
due to undiagnosed illness.

20. Entitlement to service 
connection for abnormal body temperature/low grade fevers, 
claimed as chronic disability due to undiagnosed illness.

21.  Entitlement to service 
connection for fatigue, claimed as chronic disability due 
to undiagnosed illness.

22.  Entitlement to service 
connection for skin sores, claimed as chronic disability 
due to undiagnosed illness.

23. Entitlement to service 
connection for bleeding gums, claimed as chronic 
disability due to undiagnosed illness.  

24.  Entitlement to service 
connection for joint pain in the hips, elbows and knees, 
claimed as chronic disability due to undiagnosed illness.

25.  Entitlement to service 
connection for stomach cramps and diarrhea, claimed as 
chronic disability due to undiagnosed illness.

26.  Entitlement to service 
connection for lightheadedness and dizziness, claimed as 
chronic disability due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife

ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to 
February 1992, to include service in Southwest Asia from 
August 1991 to December 1991.  He also served for 
approximately 26 years with the United States Army Reserves 
(USAR).

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 decision.  The veteran 
submitted a notice of disagreement in July 1998 and in August 
1998 a statement of the case was issued.  A hearing was held 
before a Hearing Officer at the RO in September 1998 and a 
supplemental statement of the case was issued in December 
1998.  The veteran perfected his appeal in January 1999.  A 
second supplemental statement of the case was issued in 
February 1999.  In July 2001, the veteran offered testimony 
at a hearing before the undersigned Member of the Board; a 
transcript of that hearing is of record.  


REMAND

As indicated on the title page, the veteran seeks service 
connection for various conditions, on the basis of direct 
service incurrence or aggravation, or, alternatively, on the 
basis that these conditions constitute manifestations of 
chronic disability due to undiagnosed illness (as a result of 
his Persian Gulf War Service). 

Generally, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty or active duty for training.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2001).  Further, 
VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as joint 
and muscle pain, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2001).  

Initially, the Board notes that the RO previously denied the 
veteran's claims for service connection for chronic 
disability resulting from undiagnosed illness in July 1994 
and again in October 1995.  However, in April 1997, 38 C.F.R. 
§ 3.317(a)(1)(i) was amended, effective retroactively to 
November 1994, to expand the period within which disabilities 
resulting from undiagnosed illnesses suffered by Persian Gulf 
veterans must become manifest to a compensable degree in 
order for entitlement to be established.  Accordingly, in 
light of the liberalizing amendment to this regulation, the 
provisions for finality of prior RO decisions are not 
applicable to the veteran's claims based upon undiagnosed 
illness.  See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994) 
(upon a showing of a new basis of entitlement to a claimed 
benefit as a result of an intervening change in law or 
regulation, 38 U.S.C. § 7104(b) does not preclude 
consideration of the claim even though based on facts in a 
previously and finally denied claim).

However, the record reflects some apparent confusion with 
respect to the procedural posture of the veteran's claims 
based upon direct service incurrence or aggravation.  In this 
regard, the record reflects that in July 1994, service 
connection for a pulmonary disorder, nosebleeds, weight 
control problem, low grade fevers, fatigue, stomach cramping, 
sores, bleeding gums, dizziness and achy joints was denied.  
Additionally, service connection for muscle aches, 
subsequently characterized as muscle inflammation, presumably 
relating to myositis of the neck, was denied on the basis 
that new and material evidence had not been submitted to 
reopen the RO's prior denial in August 1992.  The veteran was 
notified of this decision later in July 1994 and there was no 
appeal filed within one year of that notification.  
Accordingly, the denial of entitlement to service connection 
for these disabilities based on a direct service incurrence 
or aggravation became final.  38 C.F.R. § 3.104(a) (2001).  
The RO also determined that new and material evidence had not 
been submitted to reopen the claim for service connection for 
muscle inflammation (myositis of the neck).

In October 1995, as noted above, the RO adjudicated claims 
for service connection for the claimed conditions on the 
theory that each represented chronic disability as a  result 
of undiagnosed illness.  The RO denied service connection for 
these issues under that theory of entitlement.

In June 1998, the RO again denied the veteran's claims on the 
basis that they were the result of undiagnosed illness.  He 
submitted a notice of disagreement in July 1998, initiating 
the current appeal.  In December 1998, subsequent to a 
hearing before a Hearing Officer in September 1998, the RO 
implemented the Hearing Officer's decision.  The issue of 
entitlement to service connection for myositis of the neck 
was addressed as being due to undiagnosed illness.  However, 
the issues of entitlement to service connection for nose 
bleeds, low grade fevers, fatigue, skin sores, bleeding gums, 
joint pain affecting the hips, knees and elbows, stomach 
cramping/diarrhea, lightheadedness and dizziness were 
adjudicated de novo, on a direct incurrence or aggravation 
basis, without apparent consideration of the prior denial of 
these claims in July 1994.  

While the finality of the decisions on the claims based upon 
the undiagnosed illness theory of entitlement was, 
essentially, "removed" by virtue of the subsequent change 
in the regulations, as discussed above, the finality of the 
July 1994 decision insofar as it denied service connection 
for the claimed conditions on a direct incurrence or 
aggravation basis remains in effect.  Moreover, regardless of 
the RO's actions, the Board must address whether the criteria 
for reopening each claim has been met, as it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
However, the veteran and his representative have not been 
provided with the laws and regulations governing the finality 
of the RO's denial each claim and the requirements for 
reopening each claim (i.e., the submission of new and 
material evidence to support each claim).  Hence, a remand of 
these issues is warranted, to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1996).

The Board also finds that additional development is needed 
pertinent to the claims based on the undiagnosed illness 
theory of entitlement.  In this regard, the Board notes that 
claims for service connection for chronic disability due to 
undiagnosed illness (related to alleged exposure to 
environmental agents while in the Persian Gulf) are subject 
to the adjudicative procedures set forth in M21-1, Part III, 
para. 5.17 (April 30, 1999).  In essence, the RO, upon 
receipt of a veteran's claim, is to undertake all required 
development action, including requesting a thorough VA 
general medical examination and specialist examinations as 
appropriate.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered to be diagnosed conditions for compensation 
purposes.

The Board notes, however, that the VBA All-Stations Letter 
98-17 (February 26, 1998), discussed above has since been 
rescinded, effective December 31, 1998.  The guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010).  These new guidelines 
are essentially the same as the old guidelines and do not 
represent any substantive change.

In this case, the Board notes that the record reflects 
diagnoses of myositis of the neck, adhesive capsulitis of the 
shoulders, mild degenerative changes of the right hip and 
both knees as well as gastroesophageal reflux disease and 
severe diverticulitis.  Such known clinical diagnoses may 
preclude a grant of service connection under the provisions 
of 38 C.F.R. § 3.317.  Here, however, it is unclear whether 
any of the above-referenced diagnoses were rendered on the 
basis of the specific complaints for which the veteran now 
seeks service connection as manifestations of chronic 
disability due to undiagnosed illness.  Significantly, 
moreover, the most recent examination of record was conducted 
in May 1994 (prior to the establishment of the examination 
guidelines for undiagnosed illness claims), and the 
examiner's opinion appears to have been based, in part, upon 
consideration outside of the scope of those guidelines (i.e., 
the apparent veracity of the veteran's allegations of 
environmental agent exposure).  Thus, it does not appear that 
these claims have been sufficiently developed in accordance 
with the guidelines referred to above.

In view of the foregoing, as well as in light of the enhanced 
duties to assist and notify imposed by the Veterans Claims 
Assistance Act of 2000, enacted during the pendency of this 
appeal (see Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified, as amended, at 38 U.S.C.A. §§ 5102, 5103, 5103A 
and 5107 (West Supp. 2001)), the Board finds that further 
development of each of the undiagnosed illness claims is 
warranted.  The RO should arrange for the veteran to undergo 
examination(s) that sufficiently address(es) the nature and 
extent (or frequency, as appropriate) of the veteran's 
specific complaints regarding weight gain, memory loss, 
shortness of breath, nosebleeds, abnormal body 
temperature/low grade fevers, fatigue, skin sores, bleeding 
gums and lightheadedness and dizziness.  The Board is 
interested in obtaining specific medical commentary as to 
whether the specific symptoms claimed by the veteran may be 
clinically correlated to a specific diagnosis (to include any 
of the disabilities with which he has already been 
diagnosed).  Each examiner's report should, of course, 
contain a recitation of the veteran's pertinent medical 
history and assertions; however, in providing the requested 
information, the examiner(s) comment as to veteran's alleged 
exposure to environmental hazards is unnecessary.  
The Board emphasizes that the new VA examination(s) of the 
veteran must be conducted in accordance with the guidelines 
of the Under Secretary for Health's Information Letter, dated 
April 28, 1998 (IL 10-98-010).  The RO is advised to make 
certain that the examinations conform precisely to the 
guidelines before readjudicating the issues.  

Prior to arranging for the veteran to under any further 
examination, the RO should undertake efforts to obtain all 
outstanding medical records pertinent to the veteran's 
claims, particularly from VA medical facilities.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2001).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should take the appropriate 
steps to obtain and associate with the 
record all outstanding pertinent medical 
records from all pertinent VA medical 
facilities, as well as records from any 
other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before the arranging for him to 
undergo further examination.

2.  The RO should also contact the 
veteran and request that he submit signed 
statements from persons having personal 
knowledge of his disabilities which 
include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew him 
during the Persian Gulf War or after 
separation from military service will be 
considered.  Each person's name and 
complete address must clearly be shown.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  A person on 
active duty at the time should include 
his or her service number and military 
unit.

3.  After associating with the claims 
file all records received pursuant to the 
development requested in paragraphs 1 and 
2, the RO should have the veteran 
scheduled for VA examination(s) 
conforming to the guidelines for 
conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98-010).  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to, and be 
reviewed by, each physician designated to 
examine the veteran.  

a.  Each examiner should thoroughly 
review the claims file prior to the 
examination.

b.  The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness-to 
specifically include neck pain; weight 
gain, memory loss, shortness of breath, 
pain in both shoulders, nosebleeds, 
abnormal body temperature/low grade 
fevers, fatigue, skin sores, bleeding 
gums, joint pain in the hips, elbows, and 
knees, stomach cramps and diarrhea, and 
lightheadedness and dizziness.  The 
examiner should conduct a comprehensive 
general medical examination, and provide 
details about the onset, frequency, 
duration, and severity of all symptoms 
and state what precipitates and what 
relieves them.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  

d.  However, if the veteran suffers from 
any symptoms that are not determined to 
be associated with a known clinical 
diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
typewritten report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

7.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal in 
light of all pertinent medical evidence 
of record and legal authority, to 
specifically include that cited to herein 
must be considered.  If the veteran does 
not report to any scheduled 
examination(s), the RO should apply to 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide clear 
reasons and bases for its determinations, 
addressing all concerns noted in this 
REMAND.  

8.  If any claim on appeal remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (to include citation to the laws and 
regulations governing finality and 
reopening of previously disallowed 
claims) and afforded the applicable time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


